Per Curiam.
Defendant appeals as of right from a plea-based conviction on a charge of breaking and entering. MCLA § 750.110 (Stat Ann 1971 Cum Supp § 28.305). The people move to affirm.
The record does not support defendant’s claim of ineffective assistance of counsel.
Voluntariness or truth of a plea may not be raised for the first time on appeal. People v. Taylor (1970), 383 Mich 338.
Bail was properly set. MCLA § 765.6 (Stat Ann 1954 Rev § 28.893); People v. Nitti (1968), 10 Mich App 454.
Affirmed.